Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 30 September 2022 has been entered. Claims 1, 3-6, 8, 10-12, and 14-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 13 July 2022, except for any rejection(s) under 35 USC 112 repeated below. Moreover, the Applicant’s amendments necessitate new objections and rejections under 35 USC 112 as set forth below.
Additionally, the recitations of “an input interface” in claims 4 and 16 are not interpreted under 35 USC 112(f) at least because these recitations do not include ‘means’ or a generic placeholder therefor.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The amendment filed 30 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph 42, among other paragraphs, amends a “first feedback assembly 252” to read “a first feedback comparator 252”.  This amendment introduces new matter because the first feedback assembly as disclosed in the application as originally filed is not disclosed as being or including a ‘comparator’.  A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger. A “feedback assembly” as disclosed in the specification as originally filed does not inherently and necessarily include any such ‘comparator’.
Paragraph 52, among other paragraphs, amends a “second feedback assembly 254” to read “a second feedback comparator 254”.  This amendment introduces new matter because the second feedback assembly as disclosed in the application as originally filed is not disclosed as being or including a ‘comparator’.  A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger. A “feedback assembly” as disclosed in the specification as originally filed does not inherently and necessarily include any such ‘comparator’. 
At least paragraph 56 amends “an input assembly” to read “an input interface”. This amendment introduces new matter because the input assembly as disclosed in the application as originally filed is not disclosed as including any ‘interface’. Moreover, an input assembly does not inherently include an ‘interface’. For example, the input assembly can include a wireless receiver that receives a wireless communication. Such an input assembly is not an interface because a user cannot directly interact with such an input assembly. As such, an ‘input assembly’ does not inherently and necessarily include an ‘input interface’.
At least paragraph 59 amends “a distance measuring assembly” to read “a distance measuring sensor”. This amendment introduces new matter because the distance measuring assembly as disclosed in the application as originally filed is not disclosed as including any sensor. Further, there is no evidence on record that a distance measuring assembly inherently and necessarily includes a sensor for measuring the distance. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3-6, 8, 10-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “a first feedback comparator” at lines 10-11 and “a second feedback comparator” at lines 11-12. These recitations introduce new matter. A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger. However, the present application as originally filed fails to disclose any ‘comparator’. Instead, the present application as originally filed only discloses a ‘first feedback assembly’ and a ‘second feedback assembly’ without any indication that either of these assemblies is (or includes) a respective comparator. Thus, the present application as originally filed fails to explicitly disclose that the ‘feedback assemblies’ are (or include) comparators. Moreover, the Applicant previously indicated that the first and second feedback assemblies are sensors (see the claims as filed 25 March 2022), which undermines any argument that one of ordinary skill in the art would understand a ‘feedback assembly’ as disclosed in the application as originally filed as being a comparator – after all, the Applicant previously indicated that the ‘feedback assembly’ is a sensor. The originally filed drawings only show the ‘feedback assemblies’ schematically as boxes, so the drawings cannot be relied upon to determine that the ‘feedback assemblies’ are (or include) comparators. Finally, the originally filed claims do not require that the ‘feedback assemblies’ are (or include) comparators.  Therefore, the recitations of “a first feedback comparator” at lines 10-11 and “a second feedback comparator” at lines 11-12 constitute new matter because no such comparators were disclosed in the application as originally filed.
Still further, claim 1 at lines 18-20 requires that “the second feedback comparator determines the mass of the residual material”. This recitation introduces new matter because the present application as originally filed fails to disclose any comparator that is able to determine the mass of the residual material according to sensed data and prompt according to the mass of the residual material. A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger, and the present application as originally filed fails to disclose any comparator that is able to determine a mass.
Claim 4 recites, “an input interface”. This recitation introduces new matter because the present application as originally filed only discloses “an input assembly” without disclosing that the input assembly includes “an input interface”. None of the written description, the drawings, and the originally filed claims disclose any input “interface”. Moreover, an input assembly does not inherently include an ‘interface’. For example, the input assembly can include a wireless receiver that receives a wireless communication. Such an input assembly is not an interface because a user cannot directly interact with such an input assembly. As such, an ‘input assembly’ does not inherently and necessarily include an ‘input interface’. 
Claim 10 recites, “a third feedback comparator”. This recitation introduces new matter. A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger. However, the present application as originally filed fails to disclose any ‘comparator’. Instead, the present application as originally filed only discloses a ‘third feedback assembly’ without any indication that this assembly is (or includes) a respective comparator. The same reasoning provided in regards to the rejection of claim 1 for introducing new matter as discussed above is applicable to the recitation of “a third feedback comparator” in claim 10.
Claim 12 recites, “a first feedback comparator” at lines 8-9 and “a second feedback comparator” at lines 9-10. These recitations introduce new matter. A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger. However, the present application as originally filed fails to disclose any ‘comparator’. Instead, the present application as originally filed only discloses a ‘first feedback assembly’ and a ‘second feedback assembly’ without any indication that either of these assemblies is (or includes) a respective comparator. Thus, the present application as originally filed fails to explicitly disclose that the ‘feedback assemblies’ are (or include) comparators. Moreover, the Applicant previously indicated that the first and second feedback assemblies are sensors (see the claims as filed 25 March 2022), which undermines any argument that one of ordinary skill in the art would understand a ‘feedback assembly’ as disclosed in the application as originally filed as being a comparator – after all, the Applicant previously indicated that the ‘feedback assembly’ is a sensor. The originally filed drawings only show the ‘feedback assemblies’ schematically as boxes, so the drawings cannot be relied upon to determine that the ‘feedback assemblies’ are (or include) comparators. Finally, the originally filed claims do not require that the ‘feedback assemblies’ are (or include) comparators.  Therefore, the recitations of “a first feedback comparator” and “a second feedback comparator” in claim 12 constitute new matter because no such comparators were disclosed in the application as originally filed.
Still further, claim 12 at lines 16-17 requires that “the second feedback comparator determines the mass of the residual material”. This recitation introduces new matter because the present application as originally filed fails to disclose any comparator that is able to determine the mass of the residual material according to sensed data and prompt according to the mass of the residual material. A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger, and the present application as originally filed fails to disclose any comparator that is able to determine a mass.
Claim 16 recites, “an input interface”. This recitation introduces new matter because the present application as originally filed only discloses “an input assembly” without disclosing that the input assembly includes “an input interface”. None of the written description, the drawings, and the originally filed claims disclose any input “interface”. Moreover, an input assembly does not inherently include an ‘interface’. For example, the input assembly can include a wireless receiver that receives a wireless communication. Such an input assembly is not an interface because a user cannot directly interact with such an input assembly. As such, an ‘input assembly’ does not inherently and necessarily include an ‘input interface’. 
Claim 19 recites, “a third feedback comparator”. This recitation introduces new matter. A ‘comparator’ is a device that compares two voltages or currents and outputs a digital signal indicating which is larger. However, the present application as originally filed fails to disclose any ‘comparator’. Instead, the present application as originally filed only discloses a ‘third feedback assembly’ without any indication that this assembly is (or includes) a respective comparator. The same reasoning provided in regards to the rejection of claim 12 for introducing new matter as discussed above is applicable to the recitation of “a third feedback comparator” in claim 19.
Claims 1, 3-6, 8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first feedback sensor" in line 15.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the Applicant intends to introduce a new structure or refer to a previously introduced structure. If the latter is intended, the particular structure intended to be referred to by “the first feedback sensor” is unclear. The name “first feedback sensor” is similar to “first mass sensor” in that both recitations describe sensors, whereas the name “first feedback sensor” is similar to “first feedback comparator” in that both recitations describe feedback. Thus, claim 1 is indefinite due to the lack of antecedent basis for “the first feedback sensor”.
Claims 3, 8, and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites, “wherein when the sensing member comprises the first mass sensor and the first feedback comparator” and then describes further limitations of the first mass sensor and the first feedback comparator. However, claim 1, upon which claim 3 depends, does not always require that the sensing member includes the first mass sensor and the first feedback comparator (see the second to last paragraph of claim 1, where the sensing member can alternatively include a second mass sensor and a second feedback comparator). The inclusion of the word “when” in the above quoted recitation of claim 3 further indicates that even in claim 3, the sensing member need not include the first mass sensor and the first feedback comparator. Thus, claim 3 permits the sensing member to include the second mass sensor and the second feedback sensor. Claim 3 does not further limit claim 1 in the event that the sensing member of claim 1 includes the second mass sensor and the second feedback comparator because claim 3 makes no further requirement of any aspect of the panel cutting device that includes the second mass sensor and the second feedback comparator. That is, if claim 1 is satisfied due to the sensing member including the second mass sensor and the second feedback comparator, then claim 3 does not provide any additional limitations to claim 1, such that claim 3 does not further limit claim 1. [Also, claims 4-6 are further limiting despite depending from claim 3, given that each of claims 4-6 requires some feature that does not appear to be conditional on whether or not the sensing member includes the first mass sensor and the first feedback sensor.] The examiner suggests deleting the word “when” from the above quoted recitation in claim 3. If the Applicant deletes “when” in claim 3, then claim 3 would require that the sensing member includes the first mass sensor and the first feedback comparator, and claim 3 would be further limiting.
Claim 8 recites, “wherein when the sensing member comprises the second mass sensor and the second feedback comparator” and then describes further limitations of the second mass sensor. However, similarly as explained in regards to claim 3 above, the inclusion of the word “when” in claim 8 permits the sensing member to not include the second mass sensor and the second feedback comparator. When the sensing member includes the first mass sensor and first feedback comparator, claim 8 is not further limiting because claim 8 only includes limitations directed to the optional second mass sensor. The examiner suggests that the Applicant delete the word “when” to require that the sensing member comprises the second mass sensor and the second feedback comparator.
Claim 14 recites, “wherein when the sensing member comprises the first mass sensor and the first feedback comparator” and then describes further limitations related to the first mass sensor. However, similarly as explained in regards to claim 3 above, the inclusion of the word “when” in claim 14 permits the sensing member to not include the first mass sensor and the first feedback comparator. When the sensing member includes the second mass sensor and second feedback comparator, claim 14 is not further limiting because claim 14 only includes limitations directed to the optional first mass sensor. The examiner suggests that the Applicant delete the word “when” to require that the sensing member comprises the first mass sensor and the first feedback comparator.
Claim 15 recites, “wherein when the sensing member comprises the first mass sensor and the first feedback comparator” and then describes further limitations related to the first feedback comparator. However, similarly as explained in regards to claim 3 above, the inclusion of the word “when” in claim 15 permits the sensing member to not include the first mass sensor and the first feedback comparator. When the sensing member includes the second mass sensor and second feedback comparator, claim 15 is not further limiting because claim 15 only includes limitations directed to the optional first feedback comparator. The examiner suggests that the Applicant delete the word “when” to require that the sensing member comprises the first mass sensor and the first feedback comparator.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims Not Subject to Prior Art Rejection
No prior art rejection of claims 1, 3-6, 8, 10-12, and 14-20 is made in the present action. However, no determination of allowability can be made in view of the numerous issues raised above under 35 USC 112(a) and 35 USC 112(b).
Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not fully persuasive. First, the Applicant’s amendment of “an input device” in claims 4 and 16 to read “an input interface” avoids interpretation under 35 USC 112(f) because an ‘interface’ is not a generic placeholder for ‘means’. As such, the recitation of “an input device” in claims 4 and 16 is not interpreted under 35 USC 112(f), rendering the Applicant’s arguments about this issue at page 17 of the Remarks filed 30 September 2022 moot.
Second, the Applicant’s arguments related to rejections under 35 USC 112(a) and 112(b) as set forth in the Final Office Action mailed 13 July 2022 are moot in view of the Applicant’s amendments to the claims, which have overcome the prior rejections under 35 USC 112(a) and 112(b) (although note that the amendments raise new issues under 35 USC 112(a) as discussed above).
Regarding rejections of claims 3, 8, 9, and 14-15 under 35 USC 112(d), the Applicant asserts that the amendments to these claims have overcome the rejections of the claims as being not further limiting. This argument is not persuasive because these claims do not always limit the claims upon which the respectively depend. The use of “when” in the claims causes the claims to be further limiting in instances that the “when” option is not satisfied. For example, in discussion of claim 3, claim 3 is not further limiting when the sensing member comprises the second mass sensor and the second feedback comparator. The examiner suggests the Applicant delete the word “when” form each of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724